       Case 5:21-cv-01601-NC Document 15 Filed 08/02/21 Page 1 of 3

                                                                         Aug 02 2021

     ALLACCESS LAW GROUP
 1   Irene Karbelashvili, State Bar Number 232223
 2   irene@allaccesslawgroup.com
     Irakli Karbelashvili, State Bar Number 302971
 3   irakli@allaccesslawgroup.com
     1400 Coleman Ave, Ste F28
 4   Santa Clara, CA 95050
     Telephone: (408) 295-0137
 5
     Fax: (408) 295-0142
 6
     Attorneys for DEBRA VOLLE, Plaintiff
 7
 8                              UNITED STATES DISTRICT COURT
 9
                              NORTHERN DISTRICT OF CALIFORNIA
10
                                         SAN JOSE DIVISION
11
12
       DEBRA VOLLE,                                  )   Case No. 21-cv-1601-NC
13                                                   )
                            Plaintiff,
                                                     )   STIPULATION AND ORDER
14                                                   )   DIMISSING ACTION WITH
       vs.
                                                     )   PREJUDICE
15
                                                     )
       ICON OWNER POOL 1 SF BUSINESS
16                                                   )
       PARKS, LLC,
                                                     )
17                    Defendant
                                                     )
                                                     )
18                                                   )
19                                                   )
                                                     )
20                                                   )
                                                     )
21                                                   )
22                                                   )
                                                     )
23                                                   )

24
25
26
27
28


                                         Stipulation and Order
        Case 5:21-cv-01601-NC Document 15 Filed 08/02/21 Page 2 of 3




 1          DEBRA VOLLE (“Plaintiff”) and ICON OWNER POOL 1 SF BUSINESS PARKS,

 2   LLC (“Defendant”) stipulate pursuant to Fed. R. Civ. P. 41(a)(2) and respectfully request that the

 3   Court dismiss this action with prejudice with each side bearing their own attorney fees, costs,

 4   and litigation expenses. The parties further stipulate and request that the Court retain jurisdiction

 5   over the settlement agreement in accordance with General Order No. 56.

 6
 7
 8          Dated: August 2, 2021                   /s/ Irene Karbelashvili
                                                    Irene Karbelashvili, Attorney for Plaintiff
 9                                                  DEBRA VOLLE
10
11          Dated: August 2, 2021                   /s/ David Karlin
                                                    David Karlin, Attorney for Defendants
12                                                  ICON OWNER POOL 1 SF BUSINESS PARKS,
                                                    LLC
13
14
                                             Filer’s Attestation
15
             I, Irakli Karbelashvili, attest that I received concurrence from the signatories in the
16   filing of this document.
17
18                                                  /s/ Irene Karbelashvili
                                                    Irene Karbelashvili
19
20
21
22
23
24
25
26
27
28

                                            Stipulation and Order
                                                      2
       Case 5:21-cv-01601-NC Document 15 Filed 08/02/21 Page 3 of 3




 1                                                ORDER

 2          Having reviewed the parties’ stipulation, and good cause appearing, this action is

 3   dismissed with prejudice with each side bearing their own attorney fees, costs, and litigation

 4   expenses. The Court retains jurisdiction over the settlement agreement.

 5                                                                                   ISTRIC
                                                                                TES D      TC
 6
            IT IS SO ORDERED.                                                 TA




                                                                                                        O
                                                                          S




                                                                                                         U
                                                                        ED




                                                                                                          RT
 7          Dated: August 2, 2021                                  _________________________




                                                                    UNIT
                                                                                        D
                                                                                 RANTE Judge
                                                                   United StatesGMagistrate




                                                                                                                 R NIA
 8
                                                                                                             s
                                                                                                 M. Cousin




                                                                     NO
 9                                                                                     thanael
                                                                              Judge Na




                                                                                                                 FO
                                                                      RT




                                                                                                             LI
10                                                                           ER




                                                                        H




                                                                                                        A
                                                                                  N                      C
                                                                                                    F
11                                                                                    D IS T IC T O
                                                                                            R

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           Stipulation and Order
                                                     2
